Exhibit 10.13

Execution Version

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of January 29, 2014 by
and between Rice Energy Inc., a Delaware corporation (the “Company”), and Robert
F. Vagt (“Indemnitee”).

RECITALS:

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers, or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, (i) the Amended and Restated Certificate of Incorporation of the
Company (as may be amended, the “Certificate of Incorporation”) and the Amended
and Restated Bylaws of the Company (as may be amended, the “Bylaws”) require
indemnification of the officers and directors of the Company, (ii) Indemnitee
may also be entitled to indemnification pursuant to the General Corporation Law
of the State of Delaware (“DGCL”) and (iii) the Certificate of Incorporation,
the Bylaws and the DGCL expressly provide that the indemnification provisions
set forth therein are not exclusive and thereby contemplate that contracts may
be entered into between the Company and members of the Board, officers and other
persons with respect to indemnification;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of Indemnitee thereunder; and

WHEREAS, (i) Indemnitee does not regard the protection available under the
Certificate of Incorporation, Bylaws and insurance as adequate in the present
circumstances, (ii) Indemnitee may not be willing to serve or continue to serve
as a director or officer without adequate protection, (iii) the Company desires
Indemnitee to serve in such capacity, and (iv) Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that Indemnitee be so indemnified.



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. (a) As used in this Agreement:

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Company or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company.

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent or fiduciary.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, or in respect of or relating to, any
Proceeding, including without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 12(d) hereof only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing. “Expenses”
shall not include “Liabilities.”

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

“Independent Counsel” shall mean a law firm of 50 or more attorneys, or a member
of a law firm of 50 or more attorneys, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding

 

2



--------------------------------------------------------------------------------

giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, foreign law or common law or statute or regulation) or
extradition proceeding, whether brought in the right of the Company or
otherwise, and whether of a civil, criminal, administrative or investigative
nature, in each case, in which Indemnitee was, is or will be, or is threatened
to be, involved as a party, witness or otherwise by reason of the fact that
Indemnitee is or was a director or officer of the Company, by reason of any
actual or alleged action taken by Indemnitee (or a failure to take action by
Indemnitee) or of any action on Indemnitee’s part while acting as director or
officer of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, in each case whether or not serving in such capacity
at the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement can be provided under this Agreement.

(b) For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a Person who acted in good
faith and in a manner such Person reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

Section 2. Indemnity in Third-Party Proceedings. The Company shall indemnify and
hold harmless Indemnitee, to the fullest extent permitted by applicable law,
from and against all Liabilities and Expenses suffered or reasonably incurred
(and, in the case of retainers, reasonably

 

3



--------------------------------------------------------------------------------

expected to be incurred) by Indemnitee or on Indemnitee’s behalf in connection
with any Proceeding (other than any Proceeding brought by or in the right of the
Company to procure a judgment in its favor, which is provided for in Section 3
below), or any claim, issue or matter therein.

Section 3. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, from and against all Liabilities and Expenses
suffered or incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding brought by or in the right of the Company to procure a judgment
in its favor, or any claim, issue or matter therein. No indemnification for
Expenses shall be made under this Section 3 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine that
such indemnification may be made.

Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Sections 2 or 3 hereof, to the fullest
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue,
or matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved Proceeding,
claim, issue, or matter. For purposes of this Section 4 and without limitation,
the termination of any Proceeding or claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

Section 5. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise a participant, including by receipt of a
subpoena, in any Proceeding to which Indemnitee is not a party, Indemnitee shall
be indemnified against all Expenses suffered or incurred (or, in the case of
retainers, reasonably expected to be incurred) by Indemnitee or on Indemnitee’s
behalf in connection therewith.

Section 6. Additional Indemnification. Notwithstanding any limitation in
Sections 2, 3 or 4 hereof the Company shall indemnify Indemnitee to the fullest
extent permitted by applicable law if Indemnitee is a party to or threatened to
be made a party to any Proceeding (including a Proceeding by or in the right of
the Company to procure a judgment in its favor) against all Liabilities and
Expenses suffered or reasonably incurred by Indemnitee in connection with such
Proceeding, including but not limited to:

(a) the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

(b) the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

4



--------------------------------------------------------------------------------

Section 7. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to indemnify or hold
harmless Indemnitee:

(a) for Liabilities or Expenses for which payment has actually been made to or
on behalf of Indemnitee under any insurance policy obtained by the Company
except (i) with respect to any excess beyond or any deductible or retention
within the amount paid under such insurance policy or (ii) to the extent amounts
previously paid or advanced on behalf of the Indemnitee under any insurance
policy are recouped by the insurance company;

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;

(c) except as provided in Section 12(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board authorized the Proceeding (or any part of any Proceeding),
(ii) the Company provides the indemnification, in its sole discretion, pursuant
to the powers vested in the Company under applicable law, or (iii) such
Proceeding is being brought by Indemnitee to assert, interpret or enforce
Indemnitee’s rights under this Agreement; or

(d) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

Section 8. Advancement. In accordance with the pre-existing requirements of the
Certificate of Incorporation, and notwithstanding any provision of this
Agreement to the contrary, the Company shall advance, to the extent not
prohibited by law, the Expenses and Liabilities reasonably incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
within ten (10) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all Expenses reasonably incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking providing that Indemnitee
undertakes to repay the amounts advanced to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company.
This Section 8 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 7 hereof.

 

5



--------------------------------------------------------------------------------

Section 9. Procedure for Notification and Defense of Claim.

(a) Indemnitee shall promptly notify the Company in writing of any Proceeding
with respect to which Indemnitee intends to seek indemnification or advancement
hereunder following the receipt by Indemnitee of written notice thereof (the
date of such notification, the “Submission Date”). The written notification to
the Company shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such action, suit or proceeding. Any delay or failure by Indemnitee to notify
the Company hereunder will not relieve the Company from any liability which it
may have to Indemnitee hereunder or otherwise than under this Agreement, and any
delay or failure in so notifying the Company shall not constitute a waiver by
Indemnitee of any rights under this Agreement. The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.

(b) In the event Indemnitee is entitled to indemnification and/or advancement
with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain counsel selected by Indemnitee and approved by the Company to defend
Indemnitee in such Proceeding, at the sole expense of the Company (which
approval shall not be unreasonably withheld, conditioned or delayed), or
(ii) have the Company assume the defense of Indemnitee in such Proceeding, in
which case the Company shall assume the defense of such Proceeding with counsel
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld, conditioned or delayed) within ten (10) days of the
Company’s receipt of written notice of Indemnitee’s election to cause the
Company to do so. If the Company is required to assume the defense of any such
Proceeding, it shall engage legal counsel for such defense, and the Company
shall be solely responsible for all fees and expenses of such legal counsel and
otherwise of such defense. Such legal counsel may represent both Indemnitee and
the Company (and any other party or parties entitled to be indemnified by the
Company with respect to such matter) unless, in the reasonable opinion of legal
counsel to Indemnitee, there is a conflict of interest between Indemnitee and
the Company (or any other such party or parties) or there are legal defenses
available to Indemnitee that are not available to the Company (or any such other
party or parties). Notwithstanding either party’s assumption of responsibility
for defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense. The party having responsibility for defense of a
Proceeding shall provide the other party and its counsel with all copies of
pleadings and material correspondence relating to the proceeding. Indemnitee and
the Company shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Company or Indemnitee assumes the defense thereof. Indemnitee may not settle or
compromise any Proceeding without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed. The
Company may not settle or compromise any proceeding without the prior written
consent of Indemnitee.

 

6



--------------------------------------------------------------------------------

Section 10. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, if any determination by the Company is required by
applicable law with respect to Indemnitee’s entitlement thereto, such
determination shall be made (i) if Indemnitee shall request such determination
be made by Independent Counsel, by Independent Counsel, and (ii) in all other
circumstances, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) if so directed by the Board, by the stockholders of the
Company holding a majority of the securities of the Company entitled to vote;
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom. The
Company will not deny any written request for indemnification hereunder made in
good faith by Indemnitee unless a determination as to Indemnitee’s entitlement
to such indemnification described in this Section 10(a) has been made. The
Company agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Liabilities and Expenses arising out of or relating to this Agreement or its
engagement pursuant hereto.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, (i) the
Independent Counsel shall be selected by Indemnitee within ten (10) days of the
Submission Date (the cost of such Independent Counsel to be paid by the
Company), (ii) Indemnitee shall give written notice to the Company advising it
of the identity of the Independent Counsel so selected and (iii) the Company
may, within ten (10) days after such written notice of selection shall have been
given, deliver to Indemnitee the Company’s written objection to such selection.
Such objection by the Company may be asserted only on the ground that the
Independent Counsel selected does not meet the requirements of “Independent
Counsel” as defined in this Agreement. If such written objection is made and
substantiated, the Independent Counsel selected shall not serve as Independent
Counsel unless and until the Company withdraws the objection or a court has
determined that such objection is without merit. Absent a timely objection, the
person so selected shall act as Independent Counsel. If no Independent Counsel
shall have been selected and not objected to before the later of (i) thirty
(30) days after the Submission Date and (ii) ten (10) days after the final
disposition of the Proceeding, each of the Company and Indemnitee shall select a
law firm or member of a law firm meeting the qualifications to serve as
Independent Counsel, and such law firms or members of law firms shall select the
Independent Counsel. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a)

 

7



--------------------------------------------------------------------------------

of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

Section 11. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

(b) Subject to Section 12(e) hereof, if the person, persons or entity empowered
or selected under Section 10 of this Agreement to determine whether Indemnitee
is entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the request therefore, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if (i) the
determination is to be made by Independent Counsel and the Company objects to
Indemnitee’s selection of Independent Counsel and (ii) the Independent Counsel
ultimately selected requires such additional time for the obtaining or
evaluating of documentation or information relating thereto; provided further,
however, that such 60-day period may also be extended for a reasonable time, not
to exceed an additional thirty (30) days, if the determination of entitlement to
indemnification is to be made by the stockholders of the Company.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

(d) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the

 

8



--------------------------------------------------------------------------------

advice of legal counsel for the Enterprise or on information or records given or
reports made to the Enterprise by an independent certified public accountant or
by an appraiser or other expert selected with the reasonable care by the
Enterprise. The provisions of this Section 11(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(e) Actions of Others. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

Section 12. Remedies of Indemnitee.

(a) Subject to Section 12(e) hereof, in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement is not timely made
pursuant to Section 8 of this Agreement, (iii) no determination of entitlement
to indemnification shall have been made pursuant to Section 10(a) of this
Agreement within thirty (30) days after receipt by the Company of the request
for indemnification, (iv) payment of indemnification is not made pursuant to
Sections 4 or 5 or the last sentence of Section 10(a) of this Agreement within
ten (10) days after receipt by the Company of a written request therefor,
(v) payment of indemnification pursuant to Sections 2, 3 or 6 of this Agreement
is not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Company
or any other Person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication, by a court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification or advancement. Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.

(c) If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a prohibition of such indemnification under
applicable law.

 

9



--------------------------------------------------------------------------------

(d) The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. It is the intent of the Company that Indemnitee not be required to
incur Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder. The Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefore) advance,
to the extent not prohibited by law, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding; provided that, in
absence of any such determination with respect to such Proceeding, the Company
shall advance Expenses with respect to such Proceeding.

Section 13. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. The
Company shall not adopt any amendment or alteration to, or repeal of, the
Certificate of Incorporation or the Bylaws, the effect of which would be to
deny, diminish or encumber the Indemnitee’s rights to indemnification pursuant
to this Agreement, the Certificate of Incorporation, the Bylaws or applicable
law prior to such amendment, alteration or repeal. To the extent that a change
in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement than would be afforded currently under the
Certificate of Incorporation, the Bylaws or this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

10



--------------------------------------------------------------------------------

(b) The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement and insurance provided by one or more Persons with
whom or which Indemnitee may be associated. The Company hereby acknowledges and
agrees that (i) the Company shall be the indemnitor of first resort with respect
to any Proceeding, Expense, Liability or matter that is the subject of the
Indemnity Obligations, (ii) the Company shall be primarily liable for all
Indemnity Obligations and any indemnification afforded to Indemnitee in respect
of any Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by law, organizational or constituent documents,
contract (including this Agreement) or otherwise, (iii) any obligation of any
other Persons with whom or which Indemnitee may be associated to indemnify
Indemnitee or advance Expenses or Liabilities to Indemnitee in respect of any
Proceeding shall be secondary to the obligations of the Company hereunder,
(iv) the Company shall be required to indemnify Indemnitee and advance Expenses
or Liabilities to Indemnitee hereunder to the fullest extent provided herein
without regard to any rights Indemnitee may have against any other Person with
whom or which Indemnitee may be associated or insurer of any such Person and
(v) the Company irrevocably waives, relinquishes and releases any other Person
with whom or which Indemnitee may be associated from any claim of contribution,
subrogation or any other recovery of any kind in respect of amounts paid by the
Company hereunder. In the event any other Person with whom or which Indemnitee
may be associated or their insurers advances or extinguishes any liability or
loss which is the subject of any Indemnity Obligation owed by the Company or
payable under any Company insurance policy, the payor shall have a right of
subrogation against the Company or its insurer or insurers for all amounts so
paid which would otherwise be payable by the Company or its insurer or insurers
under this Agreement. In no event will payment of an Indemnity Obligation by any
other Person with whom or which Indemnitee may be associated or their insurers
affect the obligations of the Company hereunder or shift primary liability for
any Indemnity Obligation to any other Person with whom or which Indemnitee may
be associated. Any indemnification, insurance or advancement provided by any
other Person with whom or which Indemnitee may be associated with respect to any
liability arising as a result of Indemnitee’s Corporate Status or capacity as an
officer or director of any Person is specifically in excess over any Indemnity
Obligation of the Company or valid and any collectible insurance (including but
not limited to any directors & officers liability insurance, malpractice
insurance or professional errors and omissions insurance) provided by the
Company under this Agreement.

(c) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies and such policies shall provide for and recognize that the insurance
policies are primary to any rights to indemnification, advancement or insurance
proceeds to which Indemnitee may be entitled from one or more Persons with whom
or which Indemnitee may be associated to the same extent as the Company’s
indemnification and advancement obligations set forth in this Agreement. If, at
the time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in

 

11



--------------------------------------------------------------------------------

the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(d) In the event of any payment under this Agreement, the Company shall not be
subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated; provided, however, that the Company shall be
subrogated to the extent of any such payment of all rights of recovery of
Indemnitee under insurance policies of the Company or any of its subsidiaries.

(e) The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.

Section 14. Duration of Agreement; Not Employment Contract. This Agreement shall
continue until and terminate upon the latest of: (i) ten (10) years after the
date that Indemnitee shall have ceased to serve as a director, officer, employee
or agent of the Company or any other Enterprise and (ii) one year after the date
of final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement
relating thereto. This Agreement shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. This Agreement shall not be
deemed an employment contract between the Company (or any of its subsidiaries or
any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that
Indemnitee’s employment with the Company (or any of its subsidiaries or any
Enterprise), if any, is at will, and Indemnitee may be discharged at any time
for any reason, with or without cause, except as may be otherwise provided in
any written employment contract between Indemnitee and the Company (or any of
its subsidiaries or any Enterprise), other applicable formal severance policies
duly adopted by the Board, or, with respect to service as a director of the
Company, by the Certificate of Incorporation and Bylaws and the DGCL.

Section 15. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

12



--------------------------------------------------------------------------------

Section 16. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer, employee or agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
Bylaws and applicable law, and shall not be deemed a substitute therefore, nor
diminish or abrogate any rights of Indemnitee thereunder.

Section 17. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provision of this Agreement nor
shall any waiver constitute a continuing waiver.

Section 18. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

(b) If to the Company to

Rice Energy Inc.

171 Hillpointe Drive, Suite 301

Canonsburg, Pennsylvania 15317

Facsimile: (724) 746-6725

Attention:  Board of Directors

or to any other address as may have been furnished to Indemnitee by the Company.

Section 19. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the

 

13



--------------------------------------------------------------------------------

relative benefits received by the Company and Indemnitee as a result of the
event(s) and transaction(s) giving cause to such Proceeding; and (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and transaction(s).

Section 20. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

Section 21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 22. Third-Party Beneficiaries. The Sponsor Entities are intended
third-party beneficiaries of this Agreement and shall have all of the rights
afforded to Indemnitee under this Agreement.

Section 23. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

RICE ENERGY INC.          INDEMNITEE By:   

/s/ Daniel J. Rice IV

      By:   

/s/ Robert F. Vagt

Name:    Daniel J. Rice IV       Name:    Robert F. Vagt Title:    Chief
Executive Officer       Title:    Director

Signature Page to Indemnification Agreement